United States Court of Appeals
                           F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                      ____________
No. 08-5111                                                    September Term 2010
                                                                         1:03-cv-00948-RCL
                                                        Filed On: August 31, 2011
David M. Bowie,

             Appellant

      v.

Charles C. Maddox, Inspector General, in his
official and individual capacity, et al.,

             Appellees


      BEFORE:      Sentelle, Chief Judge, Brown, Circuit Judge, and Williams, Senior
                   Circuit Judge


                                        ORDER

       Upon consideration of appellant’s petition for rehearing en banc which, because
it seeks relief under Rules 35 and 40 of the Federal Rules of Appellate Procedure, we
construe as a petition for panel rehearing and for rehearing en banc, it is

        ORDERED that the petition for panel rehearing be denied for the reasons set
forth in the accompanying opinion.

                                       Per Curiam


                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                   BY:      /s/
                                                            Jennifer M. Clark
                                                            Deputy Clerk